DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-10, 12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kitano (US Pub. No. 2012/0242912 A1) discloses a projector (i.e. image display apparatus illustrated in Figure 11) that projects an image formed on an image-forming element (Figure 11 element 704), the projector comprising; a light source (i.e. light source apparatus; Figure 1, element 20, which includes the excitation light source [Figure 1, element 206]) that emits a visible excitation light (page 3, paragraph 0035, lines 1 and 5-7); a phosphor (Figure 1, element 201) that emits fluorescence by the excitation light emitted from the light source (Figure 1, element 206); and a color-changing section (Figure 1, element 22) that obtains, from the fluorescence emitted from the phosphor (Figure 1, element 201), a color light having a color different from that of the fluorescence, and changes the excitation light and the color light to emit the color light (page 6, paragraph 0089, lines 1-16), the color-changing section (Figure 1, element 22) having a plurality of areas (Figure 2B, elements 2043, 2041 and 2042) in which at least one of a transparent wavelength (i.e. the spot to 
Regarding claim 6, Kitano (US Pub. No. 2012/0242912 A1) discloses a light source device (i.e. light source apparatus; Figure 1, element 20) that emits a plurality of color lights including a yellow light (page 2, paragraph 0026, lines 1-6), the light source device (i.e. light source apparatus; Figure 1, element 20, which includes the excitation light source [Figure 1, element 206]) comprising; a light source that (Figure 1, element 206) emits a visible excitation light (page 3, paragraph 0035, lines 1 and 5-7); a phosphor (Figure 1, element 201) that emits fluorescence by the excitation light emitted from the light source (Figure 1, element 206); and a color-changing section (Figure 1, element 22) that obtains, from the fluorescence emitted from the phosphor (Figure 1, element 201), a color light having a color different from that of the fluorescence, and changes the excitation light and the color light to emit the color light (page 6, paragraph 0089, lines 1-16), the color-changing section (Figure 1, element 22) having a plurality of areas (Figure 2B, elements 2043, 2041 and 2042) in which at least one of a transparent wavelength (page 6, paragraph 0092, lines 19-21), and the color-changing section (Figure 1, element 22) rotates to change the area in which a beam spot is irradiated on the color-changing section (page 2, paragraph 0027, lines 5-7), wherein a timing of emitting the fluorescence from the phosphor (Figure 1, element 201) is synchronized with a timing of changing the excitation light and the color light (i.e. first wheel [element 21] and second wheel [element 22] are synchronously controlled; page 3, paragraph 0038, lines 2-4) by the color-changing section (Figure 1, element 22), the color light (i.e. blue light) having the color different from that of the fluorescence (i.e. light emitted by 
Regarding claims 2-5, 7-10, 12 and 14, the claims are allowable based on their dependence from allowable claims 1 and 6 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fujita et al. (US Pub. No. 2013/0021582 A1) teaches an illuminating device for emitting light onto a light modulating element that forms an image in accordance with a modulation signal and irradiates a target to be illuminated with light, the illuminating device includes a substrate on which equal to or more than two phosphors that emit light with exciting light are formed in a band-like form along a predetermined direction, equal to or more than two light collecting units that are arranged for the respective equal to or more than two phosphors, and collect light components emitted from the respective equal to or more than two phosphors, and a driving unit that drives the substrate in the predetermined direction.
Sakata et al. (US Pub. No. 2011/0228232 A1) shows an illumination device including: a light source device adapted to emit an excitation light beam; and a rotating fluorescent plate having a single fluorescent layer adapted to convert a part or whole of 
Wang et al. (US Pub. No. 2010/0283977 A1) discloses an illumination system including a light source module, a light color modulating module, and a control unit. The light color modulating module has a plurality of light color modulating units and is disposed in a transmission path of a light beam. The light color modulating module capable of moving so that the light color modulating units move into the illumination region of the light beam. When the control unit determines that a boundary of any two adjacent light color modulating units has moved into the illumination region of the light beam, the control unit switches the light source module to an off-state. When the boundary of any two adjacent light color modulating units has moved away from the illumination region of the light beam, the control unit switches the light source module to an on-state. An illumination control method is also provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             
03/05/2022